Per Curiam.
Briarcliff Zoological Corporation sought to enjoin Howard, tax-comissioner of DeKalb County, from collection of a tax on its zoological gardens, alleging that the tax-commissioner had notified the plaintiff that he had been instructed by the comptroller-general to collect the tax, that the commissioner was not only demanding payment of the tax but had “ informed petitioner that if this tax is not paid immediately he will issue a fi. fa. against the petitioner and petitioner’s property, and will levy it upon the property.” Petitioner contended that it was not liable for the tax, and that the statute under which the commissioner claimed the right to collect the same did not apply to petitioner. No property had been levied on, and no other interference with the person or property rights of the petitioner is shown. The petition is based upon a mere apprehension that such may be done. Under the rulings in Cathcart Van & Storage Co. v. Atlanta, 169 Ga. 791 (151 S. E. 489), and cit., Southern Oil Stores Inc. v. Atlanta, 177 Ga. 602 (170 S. E. 801), Georgia Public Service Commission v. Parcel Delivery Co., 177 Ga. 602 (170 S. E. 800), and National Linen Service Corporation v. Milledgeville, 177 Ga. 826 (171 S. E. 568), the court erred in granting an interlocutory injunction.

Judgment■ reversed.


All the Justices concur, except Hutcheson, J., disqualified.